DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/418,346, the examiner acknowledges the applicant's submission of the claims amendments under AFCP dated 8/13/2021. At this point, claims 11 and 13 are cancelled and claims 2, 3, 5-11 and 14 have been amended. Claims 2-12 and 14-18 are considered as allowable subject matter. 
Allowable Subject Matter
Claims 2-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 2 and 11, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…initiating the second memory operation in a memory system via a memory interface in accordance with accessed entry; updating the metadata for the entry to indicate that the second memory operation has been initiated; providing, by the memory system to the cache controller, notification of completion of the second memory operation; responsive to receiving the notification of completion of the second memory operation: the cache controller: updating the entry in the log indicating the status of the second memory operation: updating metadata for the completed second memory operation to indicate that the second memory operation has been completed; and marking the entry in the operation queue, corresponding to the completed second memory operation, as non-valid”.
Prior art Achilles et al.  (US PGPUB 2015/0113224) describes where the write log 614 of incomplete write operations can be maintained in persistent memory. The write log comprises indications of each of the smaller data units, such as the volume identifier and the locations affected by the write operations to the smaller data units. An indication of a write operation to the smaller data unit is stored in the write log prior to beginning the write operation and removed after completing the write operation. Because the write log is maintained in persistent memory, the write log indications remain even if power is lost. Thus, the controller can determine which write operations to the smaller data units did not complete by analyzing the indications. If an indication was not removed from the write log, the associated write operation did not complete and the controller can write a predetermined pattern to the associated locations. The predetermined pattern, sometimes called an interrupted write pattern, can indicate to a host that the data is invalid (Paragraphs 0022-0023, 0037-0038, 0043-0044, 0067, 0105-0110 and 0114-0115 ; FIGs. 1 and 6) but not the specific limitations of “initiating the second memory operation in a memory system via a memory interface in accordance with accessed entry; updating the metadata for the entry to indicate that the second memory operation has been initiated; providing, by the memory system to the cache controller, notification of completion of the second memory operation; responsive to receiving the notification of completion of the second memory operation: the cache controller: updating the entry in the log indicating the status of the second memory operation: updating metadata for the completed second memory operation to indicate that the second memory operation has been completed; and marking the entry in the operation queue, corresponding to the completed second memory operation, as non-valid”.
Dependent claim(s) 3-10, 12 and 14-18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 2 and 11 upon which claims 2-12 and 14-18 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135